Exhibit 99.1 Equity Residential Reports Second Quarter Results Same Store Revenues Increase 5.5%; Same Store NOI Increases 7.5% CHICAGO, IL - July 25, 2012 - Equity Residential (NYSE: EQR) today reported results for the quarter and six months ended June 30, 2012. All per share results are reported on a fully-diluted basis. “2012 will be another very good year for Equity Residential,” said David J. Neithercut, Equity Residential’s President and CEO. “Apartment fundamentals are extremely positive and, as expected, we should deliver same store revenue growth for the full year of around 5.5%, which will lead to another very strong year of same store net operating income performance in excess of 7%. Longer term, we expect fundamentals to remain favorable and for continued operating performance above historical levels.” Second Quarter 2012 FFO (Funds from Operations), as defined by the National Association of Real Estate Investment Trusts (NAREIT), for the second quarter of 2012 was $0.64 per share compared to $0.58 per share in the second quarter of 2011. For the second quarter of 2012, the company reported Normalized FFO of $0.68 per share compared to $0.60 per share in the same period of 2011. The difference is due primarily to: · A positive impact of approximately $0.08 per share from total property net operating income (NOI) including $0.07 per share from higher same store NOI and $0.01 per share from higher NOI from properties in lease-up; · A positive impact of approximately $0.01 per share from net accretion due to the timing and volume of 2011 and 2012 transaction activity; and · A negative impact of approximately $0.01 per share from higher general and administrative expenses. Normalized FFO begins with FFO and eliminates certain items that by their nature are not comparable from period to period or that tend to obscure the company’s actual operating performance. A reconciliation and definition of Normalized FFO are provided on pages 24 and 26 of this release and the company has included guidance for Normalized FFO on page 25 of this release. For the second quarter of 2012, the company reported earnings of $0.33 per share compared to $1.85 per share in the second quarter of 2011. The difference is due primarily to higher gains from property sales in the second quarter of 2011 as well as the items discussed above. Six Months Ended June 30, 2012 FFO for the six months ended June 30, 2012 was $1.24 per share compared to $1.14 per share in the same period of 2011. For the six months ended June 30, 2012, the company reported Normalized FFO of $1.29 per share compared to $1.16 per share in the same period of 2011. For the six months ended June 30, 2012, the company reported earnings of $0.80 per share compared to $2.30 per share in the same period of 2011. Same Store Results On a same store second quarter to second quarter comparison, which includes 105,604 apartment units, revenues increased 5.5%, expenses increased 2.0% and NOI increased 7.5%. On a same store six-month to six-month comparison, which includes 103,950 apartment units, revenues increased 5.5%, expenses increased 1.9% and NOI increased 7.5%. Acquisitions/Dispositions During the second quarter of 2012, the company acquired two properties with a total of 812 apartment units for an aggregate purchase price of $510.9 million at a weighted average capitalization (cap) rate of 5.0%. During the quarter, the company sold nine properties, consisting of 1,662 apartment units, for an aggregate sale price of $129.9 million at a weighted average cap rate of 6.7% generating an unlevered internal rate of return (IRR), inclusive of management costs, of 9.0%. During the first six months of 2012, the company acquired five properties with a total of 1,356 apartment units for an aggregate purchase price of $670.0 million at a weighted average cap rate of 4.8% and two land parcels for $23.7 million. Also during the first six months of 2012, the company sold 12 properties with a total of 3,184 apartment units for an aggregate sale price of $336.3 million at a weighted average cap rate of 6.4% generating an unlevered IRR, inclusive of management costs, of 11.0%. Archstone As previously disclosed, on June 6, 2012, Equity Residential received $150 million in termination fees from Bank of America, Barclays Bank PLC (together, the “Sellers”) and Lehman Brothers Holdings Inc. (“Lehman”) as a result of Lehman’s acquisition of the Sellers’ remaining 26.5% interest in Archstone, a privately-held owner, operator and developer of multifamily apartment properties. The company will recognize $70 million of these fees in interest and other income in the third quarter of 2012 and expects to recognize $80 million of these fees in interest and other income in the fourth quarter of 2012, subject to resolution of certain contingencies more fully described in previous disclosures. These termination fees will not be included in the company’s Normalized FFO. Financing Activities The company previously entered into a new senior unsecured $500 million delayed draw term loan facility that provided for a single draw anytime on or before July 4, 2012 and could have been used for any corporate purpose including to finance an Archstone acquisition. The company elected not to draw on this facility and the facility expired undrawn. As previously disclosed on July 20, 2012, the company called for redemption, on August 20, 2012, all of its outstanding Series N Depositary Shares (with a liquidation value of $150 million) each representing 1/10 of a 6.48% Series N Cumulative Redeemable Preferred Share of Beneficial Interest. As a result of this redemption, the company will record a non-cash charge of approximately $5.1 million, or approximately $0.02 per share, in the third quarter of 2012 for the write-off of the original issuance costs. This charge will reduce earnings per share and FFO but will not impact Normalized FFO. During the quarter, the company issued 1,081,797 units in its operating limited partnership having a value of approximately $66.6 million in connection with a property acquisition. The company has not issued any common shares under its At-the-Market (ATM) share offering program since the first quarter of 2012. As of July 24, 2012, the company had cash on hand of approximately $75 million and approximately $1.72 billion available on its revolving credit facility. Third Quarter 2012 Guidance The company has established a Normalized FFO guidance range of $0.70 to $0.74 per share for the third quarter of 2012. The difference between the company’s second quarter 2012 Normalized FFO of $0.68 per share and the midpoint of the third quarter guidance range of $0.72 per share is primarily due to: · A positive impact of approximately $0.03 per share from total property NOI; and · A positive impact of approximately $0.01 per share from lower preferred share distributions as a result of the redemption of the company’s Series N Preferred Shares and lower interest expense. Full Year 2012 Guidance The company has revised its guidance for its full year 2012 same store operating performance, transactions and Normalized FFO results as well as other items listed on page 25 of this release. The changes to the full year same store, transactions and Normalized FFO guidance are listed below: Previous Revised Same store: Physical occupancy 95.2% 95.2% Revenue change 5.0% to 6.0% 5.4% to 5.6% Expense change 1.5% to 2.5% 1.5% to 2.5% NOI change 6.5% to 8.5% 7.0% to 8.0% Acquisitions: $1.25 billion $1.25 billion Dispositions: $1.25 billion $1.25 billion Cap Rate Spread: 125 basis points 130 basis points Normalized FFO per share: $2.68 to $2.78 $2.73 to $2.78 The difference between the midpoint of the previous Normalized FFO guidance range and the midpoint of the revised guidance range is due primarily to: · A positive impact of approximately $0.01 per share from total property NOI; · A positive impact of approximately $0.01 per share from lower preferred share distributions as a result of the redemption of the company’s Series N Preferred Shares; and · A positive impact of approximately $0.01 per share from lower interest expense. Third Quarter 2012 Earnings and Conference Call Equity Residential expects to announce third quarter 2012 results on Wednesday, October 24, 2012 and host a conference call to discuss those results at 10:00 a.m. CT on Thursday, October 25, 2012. Equity Residential is an S&P 500 company focused on the acquisition, development and management of high quality apartment properties in top U.S. growth markets. Equity Residential owns or has investments in 421 properties located in 14 states and the District of Columbia, consisting of 120,355 apartment units. For more information on Equity Residential, please visit our website at www.equityapartments.com. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements and information within the meaning of the federal securities laws. These statements are based on current expectations, estimates, projections and assumptions made by management. While Equity Residential’s management believes the assumptions underlying its forward-looking statements are reasonable, such information is inherently subject to uncertainties and may involve certain risks, including, without limitation, changes in general market conditions, including the rate of job growth and cost of labor and construction material, the level of new multifamily construction and development, competition and local government regulation. Other risks and uncertainties are described under the heading “Risk Factors” in our Annual Report on Form 10-K and subsequent periodic reports filed with the Securities and Exchange Commission (SEC) and available on our website, www.equityapartments.com. Many of these uncertainties and risks are difficult to predict and beyond management’s control. Forward-looking statements are not guarantees of future performance, results or events. Equity Residential assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. A live web cast of the company’s conference call discussing these results will take place tomorrow, Thursday, July 26, at 10:00 a.m. Central. Please visit the Investor section of the company’s web site at www.equityapartments.com for the link. A replay of the web cast will be available for two weeks at this site. Equity Residential Consolidated Statements of Operations (Amounts in thousands except per share data) (Unaudited) Six Months Ended June 30, Quarter Ended June 30, REVENUES Rental income $ Fee and asset management Total revenues EXPENSES Property and maintenance Real estate taxes and insurance Property management Fee and asset management Depreciation General and administrative Total expenses Operating income Interest and other income Other expenses ) Interest: Expense incurred, net ) Amortization of deferred financing costs ) Income before income and other taxes, net gain on sales of land parcels and discontinued operations Income and other tax (expense) benefit ) Net gain on sales of land parcels — — Income from continuing operations Discontinued operations, net Net income Net (income) attributable to Noncontrolling Interests: Operating Partnership ) Partially Owned Properties ) Net income attributable to controlling interests Preferred distributions ) Net income available to Common Shares $ Earnings per share – basic: Income (loss) from continuing operations available to Common Shares $ $ ) $ $ Net income available to Common Shares $ Weighted average Common Shares outstanding Earnings per share – diluted: Income (loss) from continuing operations available to Common Shares $ $ ) $ $ Net income available to Common Shares $ Weighted average Common Shares outstanding Distributions declared per Common Share outstanding $ Equity Residential Consolidated Statements of Funds From Operations and Normalized Funds From Operations (Amounts in thousands except per share data) (Unaudited) Six Months Ended June 30, Quarter Ended June 30, Net income $ Adjustments: Net (income) attributable to Noncontrolling Interests – Partially Owned Properties ) Depreciation Depreciation – Non-real estate additions ) Depreciation – Partially Owned and Unconsolidated Properties ) Discontinued operations: Depreciation Net (gain) on sales of discontinued operations ) Net incremental gain on sales of condominium units 49 — Gain on sale of Equity Corporate Housing (ECH) FFO (1) (3) Adjustments (see page 24 for additional detail): Asset impairment and valuation allowances — Property acquisition costs and write-off of pursuit costs (other expenses) Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) Other miscellaneous non-comparable items ) — Normalized FFO (2) (3) $ FFO (1) (3) $ Preferred distributions ) FFO available to Common Shares and Units - basic and diluted (1) (3) (4) $ FFO per share and Unit - basic $ FFO per share and Unit - diluted $ Normalized FFO (2) (3) $ Preferred distributions ) Normalized FFO available to Common Shares and Units - basic and diluted (2) (3) (4) $ Normalized FFO per share and Unit - basic $ Normalized FFO per share and Unit - diluted $ Weighted average Common Shares and Units outstanding - basic Weighted average Common Shares and Units outstanding - diluted Note: See page 24 for additional detail regarding the adjustments from FFO to Normalized FFO. See page 26 for the definitions, the footnotes referenced above and the reconciliations of EPS to FFO and Normalized FFO. Equity Residential Consolidated Balance Sheets (Amounts in thousands except for share amounts) (Unaudited) June 30, December 31, ASSETS Investment in real estate Land $ $ Depreciable property Projects under development Land held for development Investment in real estate Accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Investments in unconsolidated entities Deposits – restricted Escrow deposits – mortgage Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable $ $ Notes, net Lines of credit - Accounts payable and accrued expenses Accrued interest payable Other liabilities Security deposits Distributions payable Total liabilities Commitments and contingencies Redeemable Noncontrolling Interests – Operating Partnership Equity: Shareholders’ equity: Preferred Shares of beneficial interest, $0.01 par value; 100,000,000 shares authorized; 1,600,000 shares issued and outstanding as of June 30, 2012 and December 31, 2011 Common Shares of beneficial interest, $0.01 par value; 1,000,000,000 shares authorized; 300,961,645 shares issued and outstanding as of June 30, 2012 and 297,508,185 shares issued and outstanding as of December 31, 2011 Paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders’ equity Noncontrolling Interests: Operating Partnership Partially Owned Properties Total Noncontrolling Interests Total equity Total liabilities and equity $ $ Equity Residential Portfolio Summary As of June 30, 2012 Markets Properties Apartment Units % of Total Apartment Units % of Stabilized NOI (1) Average Rental Rate (2) 1 New York Metro Area 30 6.7% 13.6% $ 3,333 2 DC Northern Virginia 26 7.8% 11.2% 3 Los Angeles 47 8.1% 9.6% 4 South Florida 39 10.8% 9.4% 5 Boston 26 4.8% 8.0% 6 San Francisco Bay Area 38 7.3% 7.4% 7 Seattle/Tacoma 44 8.2% 7.3% 8 Denver 24 6.8% 5.1% 9 San Diego 14 4.1% 5.0% 10 Suburban Maryland 17 4.2% 4.7% 11 Phoenix 29 7.0% 4.0% 12 Orlando 23 5.8% 3.7% 13 Orange County, CA 11 2.9% 3.2% 14 Inland Empire, CA 10 2.6% 2.4% 15 Atlanta 14 3.5% 2.2% 16 All Other Markets (3) 27 5.3% 3.2% Total 95.9% 100.0% Military Housing 2 4.1% - - Grand Total 100.0% 100.0% $ 1,674 Note: Projects under development are not included in the Portfolio Summary until construction has been completed. % of Stabilized NOI includes budgeted 2012 NOI for properties that are stabilized and projected annual NOI at stabilization (defined as having achieved 90% occupancy for three consecutive months) for properties that are in lease-up. Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the month of June 2012. All Other Markets - Each individual market is less than 1.5% of stabilized NOI. Equity Residential Portfolio as of June 30, 2012 Properties Apartment Units Wholly Owned Properties Partially Owned Properties - Consolidated 21 Military Housing 2 Portfolio Rollforward Q2 2012 ($ in thousands) Properties Apartment Units Purchase/ (Sale) Price Cap Rate 3/31/2012 Acquisitions: Rental Properties - Consolidated 2 $ % Dispositions: Rental Properties - Consolidated (9 ) ) $ ) % Completed Developments 1 Configuration Changes - 26 6/30/2012 Portfolio Rollforward 2012 ($ in thousands) Properties Apartment Units Purchase/ (Sale) Price Cap Rate 12/31/2011 Acquisitions: Rental Properties - Consolidated 5 $ % Land Parcels (two) - - $ Dispositions: Rental Properties - Consolidated ) ) $ ) % Completed Developments 1 Configuration Changes - 41 6/30/2012 Equity Residential Second Quarter 2012 vs. Second Quarter 2011 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 105,604 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover Q2 2012 $ % % Q2 2011 $ % % Change $ 87 %) % Change % Second Quarter 2012 vs. First Quarter 2012 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 113,243 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover Q2 2012 $ % % Q1 2012 $ % % Change $ $ ) $ $ 32 % % Change % %) % % June YTD 2012 vs. June YTD 2011 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 103,950 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover YTD 2012 $ % % YTD 2011 $ % % Change $ 85 %) % Change % The Company's primary financial measure for evaluating each of its apartment communities is net operating income ("NOI"). NOI represents rental income less property and maintenance expense, real estate tax and insurance expense and property management expense. The Company believes that NOI is helpful to investors as a supplemental measure of its operating performance because it is a direct measure of the actual operating results of the Company's apartment communities. See page 26 for reconciliations from operating income. Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential Second Quarter 2012 vs. Second Quarter 2011 Same Store Results/Statistics by Market Increase (Decrease) from Prior Year's Quarter Markets Apartment Units Q2 2012 % of Actual NOI Q2 2012 Average Rental Rate (1) Q2 2012 Weighted Average Occupancy % Revenues Expenses NOI Average Rental Rate (1) Occupancy 1 New York Metro Area % $ % %) 2 DC Northern Virginia % %) 3 South Florida % 4 Los Angeles % % % %) % % % 5 Boston % %) 6 Seattle/Tacoma % %) 7 San Francisco Bay Area % %) 8 Denver % 9 Phoenix % % % %) % % %) 10 San Diego % %) 11 Orlando % %) 12 Orange County, CA % %) 13 Suburban Maryland % %) 14 Inland Empire, CA % %) 15 Atlanta % %) 16 All Other Markets % % % %) % % % Total % $ % %) Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential Second Quarter 2012 vs. First Quarter 2012 Same Store Results/Statistics by Market Increase (Decrease) from Prior Quarter Markets Apartment Units Q2 2012 % of Actual NOI Q2 2012 Average Rental Rate (1) Q2 2012 Weighted Average Occupancy % Revenues Expenses NOI Average Rental Rate (1) Occupancy 1 New York Metro Area % $ % % %) % % % 2 DC Northern Virginia % % % %) % % % 3 Los Angeles % % % %) % % %) 4 South Florida % % % %) % % %) 5 Boston % % % %) % % % 6 San Francisco Bay Area % % % %) % % % 7 Seattle/Tacoma % % % %) % % %) 8 Denver % 9 San Diego % 10 Phoenix % % % %) % % %) 11 Suburban Maryland % % % %) % % % 12 Orlando % %) 13 Orange County, CA % 14 Inland Empire, CA % % % %) % % % 15 Atlanta % 16 All Other Markets % % % %) % % % Total % $ % % %) % % % Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential June YTD 2012 vs. June YTD 2011 Same Store Results/Statistics by Market Increase (Decrease) from Prior Year Markets Apartment Units June YTD 12 % of Actual NOI June YTD 12 Average Rental Rate (1) June YTD 12 Weighted Average Occupancy % Revenues Expenses NOI Average Rental Rate (1) Occupancy 1 New York Metro Area % $ 3,278 % %) 2 DC Northern Virginia % %) 3 South Florida % 4 Los Angeles % % % %) % % % 5 Boston % % % %) % % %) 6 San Francisco Bay Area % %) 7 Seattle/Tacoma % %) 8 Denver % 9 Phoenix % % % %) % % %) 10 San Diego % %) 11 Orlando % 12 Orange County, CA % %) 13 Suburban Maryland % % % %) % % %) 14 Inland Empire, CA % %) 15 Atlanta % %) 16 All Other Markets % Total % $ 1,605 % %) (1 ) Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential Second Quarter 2012 vs. Second Quarter 2011 Same Store Operating Expenses $ in thousands - 105,604 Same Store Apartment Units Actual Q2 2012 Actual Q2 2011 $ Change % Change % of Actual Q2 2012 Operating Expenses Real estate taxes $ $ $ % % On-site payroll (1) % % Utilities (2) % % Repairs and maintenance (3) % % Property management costs (4) ) %) % Insurance % % Leasing and advertising ) %) % Other on-site operating expenses (5) ) %) % Same store operating expenses $ $ $ % % June YTD 2012 vs. June YTD 2011 Same Store Operating Expenses $ in thousands - 103,950 Same Store Apartment Units Actual YTD 2012 Actual YTD 2011 $ Change % Change % of Actual YTD 2012 Operating Expenses Real estate taxes $ $ $ % % On-site payroll (1) % % Utilities (2) ) %) % Repairs and maintenance (3) % % Property management costs (4) 72 % % Insurance % % Leasing and advertising ) %) % Other on-site operating expenses (5) % % Same store operating expenses $ $ $ % % On-site payroll - Includes payroll and related expenses for on-site personnel including property managers, leasing consultants and maintenance staff. Utilities - Represents gross expenses prior to any recoveries under the Resident Utility Billing System ("RUBS"). Recoveries are reflected in rental income. Repairs and maintenance - Includes general maintenance costs, apartment unit turnover costs including interior painting, routine landscaping, security, exterminating, fire protection, snow removal, elevator, roof and parking lot repairs and other miscellaneous building repair costs. Property management costs - Includes payroll and related expenses for departments, or portions of departments, that directly support on-site management. These include such departments as regional and corporate property management, property accounting, human resources, training, marketing and revenue management, procurement, real estate tax, property legal services and information technology. Other on-site operating expenses - Includes administrative costs such as office supplies, telephone and data charges and association and business licensing fees. Equity Residential Debt Summary as of June 30, 2012 (Amounts in thousands) Amount (1) % of Total Weighted Average Rates (1) Weighted Average Maturities (years) Secured $ % % Unsecured % % Total $ % % Fixed Rate Debt: Secured - Conventional $ % % Unsecured - Public/Private % % Fixed Rate Debt % % Floating Rate Debt: Secured - Conventional % % Secured - Tax Exempt % % Unsecured - Public/Private % % Unsecured - Revolving Credit Facility % % Floating Rate Debt % % Total $ % % (1) Net of the effect of any derivative instruments. Weighted average rates are for the six months ended June 30, 2012. Note: The Company capitalized interest of approximately $10.1 million and $3.7 million during the six months ended June 30, 2012 and 2011, respectively. The Company capitalized interest of approximately $5.1 million and $2.0 million during the quarters ended June 30, 2012 and 2011, respectively. Debt Maturity Schedule as of June 30, 2012 (Amounts in thousands) Year Fixed Rate (1) Floating Rate (1) Total % of Total Weighted Average Rates on Fixed Rate Debt (1) Weighted Average Rates on Total Debt (1) $ $ $ % - % % % - % 2022+ % % % Premium/(Discount) ) % N/A N/A Total $ $ $ % % % (1) Net of the effect of any derivative instruments. Weighted average rates are as of June 30, 2012. (2) Effective April 5, 2011, the Company exercised the second of its two one-year extension options for its $500.0 million term loan facility and as a result, the maturity date is now October 5, 2012. (3) Includes $35.0 million outstanding on the Company's unsecured revolving credit facility. As of June 30, 2012, there was approximately $1.68 billion available on this facility. Equity Residential Unsecured Debt Summary as of June 30, 2012 (Amounts in thousands) Coupon Rate Due Date Face Amount Unamortized Premium/ (Discount) Net Balance Fixed Rate Notes: 5.500% 10/01/12 $ $ ) $ 5.200% 04/01/13 ) Fair Value Derivative Adjustments ) - ) 5.250% 09/15/14 ) 6.584% 04/13/15 ) 5.125% 03/15/16 ) 5.375% 08/01/16 ) 5.750% 06/15/17 ) 7.125% 10/15/17 ) 4.750% 07/15/20 ) 4.625% 12/15/21 ) 7.570% 08/15/26 - ) Floating Rate Notes: 04/01/13 - Fair Value Derivative Adjustments - Term Loan Facility LIBOR+0.50% 10/05/12 - - Revolving Credit Facility: LIBOR+1.15% 07/13/14 - Total Unsecured Debt $ $ ) $ Fair value interest rate swaps convert $300.0 million of the 5.200% notes due April 1, 2013 to a floating interest rate. Facilities are private. All other unsecured debt is public. Effective April 5, 2011, the Company exercised the second of its two one-year extension options for its $500.0 million term loan facility and as a result, the maturity date is now October 5, 2012. As of June 30, 2012, there was approximately $1.68 billion available on the Company's unsecured revolving credit facility. Equity Residential Selected Unsecured Public Debt Covenants June 30, March 31, Total Debt to Adjusted Total Assets (not to exceed 60%) 43.8% 44.6% Secured Debt to Adjusted Total Assets (not to exceed 40%) 18.7% 19.2% Consolidated Income Available for Debt Service to Maximum Annual Service Charges (must be at least 1.5 to 1) Total Unsecured Assets to Unsecured Debt 280.0% 273.5% (must be at least 150%) These selected covenants relate to ERP Operating Limited Partnership's ("ERPOP") outstanding unsecured public debt. Equity Residential is the general partner of ERPOP. Equity Residential Capital Structure as of June 30, 2012 (Amounts in thousands except for share/unit and per share amounts) Secured Debt $ 42.6 % Unsecured Debt 57.4 % Total Debt 100.0 % 32.1 % Common Shares (includes Restricted Shares) 95.4 % Units (includes OP Units and LTIP Units) 4.6 % Total Shares and Units 100.0 % Common Share Price at June 30, 2012 $ 99.0 % Perpetual Preferred Equity (see below) 1.0 % Total Equity 100.0 % 67.9 % Total Market Capitalization $ 100.0 % Perpetual Preferred Equity as of June 30, 2012 (Amounts in thousands except for share and per share amounts) Series Redemption Date Outstanding Shares Liquidation Value Annual Dividend Per Share Annual Dividend Amount Weighted Average Rate Preferred Shares: 8.29% Series K 12/10/26 $ $ $ 6.48% Series N(1) 6/19/08 Total Perpetual Preferred Equity $ $ 6.93 % (1) The Series N Preferred Shares have been called for redemption effective August 20, 2012. Equity Residential Common Share and Unit Weighted Average Amounts Outstanding YTD Q212 YTD Q211 Q212 Q211 Weighted Average Amounts Outstanding for Net Income Purposes: Common Shares - basic Shares issuable from assumed conversion/vesting of (1): - OP Units - - long-term compensation shares/units - Total Common Shares and Units - diluted (1) Weighted Average Amounts Outstanding for FFO and Normalized FFO Purposes: Common Shares - basic OP Units - basic Total Common Shares and OP Units - basic Shares issuable from assumed conversion/vesting of: - long-term compensation shares/units Total Common Shares and Units - diluted Period Ending Amounts Outstanding: Common Shares (includes Restricted Shares) Units (includes OP Units and LTIP Units) Total Shares and Units Potential common shares issuable from the assumed conversion of OP Units and the exercise/vesting of long-term compensation shares/units are automatically anti-dilutive and therefore excluded from the diluted earnings per share calculation as the Company had a loss from continuing operations for the six months ended June 30, 2011. Equity Residential Partially Owned Entities as of June 30, 2012 (Amounts in thousands except for project and apartment unit amounts) Consolidated Unconsolidated Development Projects Held for and/or Under Development Completed and Stabilized Other Total Institutional Joint Ventures (4) Total projects (1) - 2 19 21 - Total apartment units (1) - - Operating information for the six months ended 6/30/12 (at 100%): Operating revenue $ - $ - Operating expenses 75 - Net operating (loss) income ) - Depreciation - - General and administrative/other 42 3 30 75 - Operating (loss) income ) - Interest and other income 1 2 - 3 - Other expenses ) - - ) - Interest: Expense incurred, net - ) ) ) - Amortization of deferred financing costs - ) ) ) - (Loss) income before income and other taxes ) - Income and other tax (expense) benefit ) - ) ) - Net (loss) income $ ) $ - Debt - Secured (2): EQR Ownership (3) $ - $ Noncontrolling Ownership - - Total (at 100%) $ - $ Project and apartment unit counts exclude all uncompleted development projects until those projects are substantially completed. All debt is non-recourse to the Company. Represents the Company's current economic ownership interest. (4) These development projects (Nexus Sawgrass and Domain) are owned 20% by the Company and 80% by an institutional partner in two separate unconsolidated joint ventures. Construction will be predominantly funded with two separate long-term, non-recourse secured loans from the partner. The Company is responsible for constructing the projects and has given certain construction cost overrun guarantees. See page 21 for further discussion. Equity Residential Development and Lease-Up Projects as of June 30, 2012 (Amounts in thousands except for project and apartment unit amounts) Projects Location No. of Apartment Units Total Capital Cost (1) Total Book Value to Date Total Book Value Not Placed in Service Total Debt Percentage Completed Percentage Leased Percentage Occupied Estimated Completion Date Estimated Stabilization Date Consolidated Projects Under Development - Wholly Owned: 2201 Pershing Drive Arlington, VA $ - 83 % 25 % - Q3 2012 Q3 2013 Jia (formerly Chinatown Gateway) Los Angeles, CA - 25 % - - Q3 2013 Q2 2015 Westgate Block 2 Pasadena, CA - 9 % - - Q1 2014 Q1 2015 The Madison Alexandria, VA - 9 % - - Q1 2014 Q2 2015 Market Street Landing Seattle, WA - 17 % - - Q1 2014 Q3 2015 Projects Under Development - Wholly Owned - Projects Under Development - Completed Not Stabilized - Wholly Owned (2): 88 Hillside (3) Daly City, CA 95 - - 98 % 98 % Completed Q3 2012 Ten23 (formerly 500 West 23rd Street) (4) New York, NY - - 83 % 77 % Completed Q4 2012 The Savoy at Dayton Station III (formerly Savoy III) Aurora, CO - - 56 % 52 % Completed Q1 2013 Projects Completed Not Stabilized - Wholly Owned - - Projects Completed Not Stabilized - - Total Consolidated Projects $ - Land Held for Development (5) N/A N/A $ $ $ - Unconsolidated Projects Under Development - Unconsolidated: Nexus Sawgrass (formerly Sunrise Village) (6) Sunrise, FL $ 42 % 1 % - Q3 2013 Q3 2014 Domain (6) San Jose, CA 35 % - - Q4 2013 Q4 2015 Projects Under Development - Unconsolidated Projects Under Development Total Unconsolidated Projects $ NOI CONTRIBUTION FROM CONSOLIDATED DEVELOPMENT PROJECTS Total Capital Cost (1) Q2 2012 NOI Projects Under Development $ $ ) Completed Not Stabilized Total Consolidated Development NOI Contribution $ $ Total capital cost represents estimated cost for projects under development and/or developed and all capitalized costs incurred to date plus any estimates of costs remaining to be funded for all projects, all in accordance with GAAP. Properties included here are substantially complete. However, they may still require additional exterior and interior work for all apartment units to be available for leasing. The Company acquired this project prior to stabilization and is completing lease-up activities. Ten23 - The land under this development is subject to a long term ground lease. Includes $59.7 million funded by Toll Brothers (NYSE: TOL) for their allocated share of a vacant land parcel at 400 Park Avenue South in New York City. These development projects are owned 20% by the Company and 80% by an institutional partner in two separate unconsolidated joint ventures. Total project costs are approximately $232.8 million and construction will be predominantly funded with two separate long-term, non-recourse secured loans from the partner. The Company is responsible for constructing the projects and has given certain construction cost overrun guarantees but currently has no further funding obligations. Equity Residential Repairs and Maintenance Expenses and Capital Expenditures to Real Estate For the Six Months Ended June 30, 2012 (Amounts in thousands except for apartment unit and per apartment unit amounts) Repairs and Maintenance Expenses Capital Expenditures to Real Estate Total Expenditures Total Apartment Units (1) Expense (2) Avg. Per Apartment Unit Payroll (3) Avg. Per Apartment Unit Total Avg. Per Apartment Unit Replacements Avg. Per Apartment Unit Building Improvements Avg. Per Apartment Unit Total Avg. Per Apartment Unit Grand Total Avg. Per Apartment Unit Same Store Properties (6) $ Non-Same Store Properties (7) Other (8) - 98 Total $ Total Apartment Units - Excludes 4,939 military housing apartment units for which repairs and maintenance expenses and capital expenditures to real estate are self-funded and do not consolidate into the Company's results. Repairs and Maintenance Expenses - Includes general maintenance costs, apartment unit turnover costs including interior painting, routine landscaping, security, exterminating, fire protection, snow removal, elevator, roof and parking lot repairs and other miscellaneous building repair costs. Maintenance Payroll - Includes payroll and related expenses for maintenance staff. Replacements - Includes new expenditures inside the apartment units such as appliances, mechanical equipment, fixtures and flooring, including carpeting. Replacements for same store properties also include $15.9 million spent during the six months ended June 30, 2012 on apartment unit renovations/rehabs (primarily kitchens and baths) on 2,254 apartment units (equating to about $7,100 per apartment unit rehabbed) designed to reposition these assets for higher rental levels in their respective markets. In 2012, the Company expects to spend approximately $39.2 million rehabbing 4,700 apartment units (equating to about $8,300 per apartment unit rehabbed). Building Improvements - Includes roof replacement, paving, amenities and common areas, building mechanical equipment systems, exterior painting and siding, major landscaping, vehicles and office and maintenance equipment. Same Store Properties - Primarily includes all properties acquired or completed and stabilized prior to January 1, 2011, less properties subsequently sold. Non-Same Store Properties - Primarily includes all properties acquired during 2011 and 2012, plus any properties in lease-up and not stabilized as of January 1, 2011. Per apartment unit amounts are based on a weighted average of 10,463 apartment units. Other - Primarily includes expenditures for properties sold during the period. For 2012, the Company estimates that it will spend approximately $1,225 per apartment unit of capital expenditures for its same store properties inclusive of apartment unit renovation/rehab costs, or $850 per apartment unit excluding apartment unit renovation/rehab costs. Equity Residential Discontinued Operations (Amounts in thousands) Six Months Ended Quarter Ended June 30, June 30, REVENUES Rental income $ Total revenues EXPENSES (1) Property and maintenance Real estate taxes and insurance Depreciation General and administrative 40 47 36 36 Total expenses Discontinued operating income Interest and other income 43 18 96 Other expenses - - - 4 Interest (2): Expense incurred, net ) Amortization of deferred financing costs - ) - ) Income and other tax (expense) benefit 49 ) ) Discontinued operations Net gain on sales of discontinued operations Discontinued operations, net $ (1) Includes expenses paid in the current period for properties sold or held for sale in prior periods related to the Company's period of ownership. (2) Includes only interest expense specific to secured mortgage notes payable for properties sold and/or held for sale. Equity Residential Normalized FFO Guidance Reconciliations and Non-Comparable Items (Amounts in thousands except per share data) (All per share data is diluted) Normalized FFO Guidance Reconciliations Normalized FFO Reconciliations Guidance Q2 2012 to Actual Q2 2012 Amounts Per Share Guidance Q2 2012 Normalized FFO - Diluted (2) (3) $ $ Property NOI Other ) ) Actual Q2 2012 Normalized FFO - Diluted (2) (3) $ $ Non-Comparable Items – Adjustments from FFO to Normalized FFO (2) (3) Six Months Ended June 30, Quarter Ended June 30, Variance Variance Impairment $ - $ - $ - $ - $ - $ - Asset impairment and valuation allowances - Property acquisition costs (other expenses) (A) Write-off of pursuit costs (other expenses) Property acquisition costs and write-off of pursuit costs (other expenses) Prepayment premiums/penalties (interest expense) - - Write-off of unamortized deferred financing costs (interest expense) ) ) Write-off of unamortized (premiums)/discounts/OCI (interest expense) ) - ) - - - Non-cash convertible debt discount (interest expense) - ) - ) Unrealized loss due to ineffectiveness of forward starting swaps (interest expense) - ) - ) Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts ) ) Net (gain) loss on sales of land parcels - ) - ) Net incremental (gain) on sales of condominium units ) ) - ) Income and other tax expense (benefit) - Condo sales ) 26 ) ) 7 ) (Gain) on sale of Equity Corporate Housing (ECH), net of severance ) (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) Insurance/litigation settlement expense (other expenses) - - Prospect Towers garage insurance proceeds (real estate taxes and insurance) - - - Forfeited deposits (interest and other income) - ) - - - Other (other expenses) - - Other miscellaneous non-comparable items ) - Non-comparable items – Adjustments from FFO to Normalized FFO (2) (3) $ (A) For the six months and quarter ended June 30, 2012, includes $1.8 million and $0.7 million, respectively, of transaction costs related to the potential Archstone transaction. Note: See page 26 for the definitions, the footnotes referenced above and the reconciliations of EPS to FFO and Normalized FFO. Equity Residential Normalized FFO Guidance and Assumptions The guidance/projections provided below are based on current expectations and are forward-looking. All guidance is given on a Normalized FFO basis. 2012 Normalized FFO Guidance (per share diluted) Q3 2012 Expected Normalized FFO (2) (3) $0.70 to $0.74 $2.73 to $2.78 2012 Same Store Assumptions Physical occupancy 95.2 % Revenue change 5.4% to 5.6% Expense change 1.5% to 2.5% NOI change 7.0% to 8.0% (Note: 30 basis point change in NOI percentage $0.01 per share change in EPS/FFO/Normalized FFO) 2012 Transaction Assumptions Consolidated rental acquisitions $1.25 billion Consolidated rental dispositions $1.25 billion Capitalization rate spread 130 basis points 2012 Debt Assumptions (see Note) Weighted average debt outstanding $9.4 billion to $9.5 billion Weighted average interest rate (reduced for capitalized interest) 4.88 % Interest expense $458.0 million to $463.0 million 2012 Other Guidance Assumptions (see Note) General and administrative expense $47.0 million to $48.0 million Interest and other income $0.5 million to $1.0 million Income and other tax expense $0.5 million to $1.5 million Equity ATM share offerings No additional amounts budgeted Weighted average Common Shares and Units - Diluted 318.1 million (Note: Guidance assumes no preferred share or debt offerings during 2012) Note: All guidance is given on a Normalized FFO basis. Therefore, certain items excluded from Normalized FFO, such as debt extinguishment costs/prepayment penalties, property acquisition costs, the write-off of pursuit costs and the $150.0 million in Archstone-related termination fees that the Company received in the second quarter of 2012, are not included in the estimates provided on this page. See page 28 for the definitions, the footnotes referenced above and the reconciliations of EPS to FFO and Normalized FFO. Equity Residential Additional Reconciliations, Definitions and Footnotes (Amounts in thousands except per share data) (All per share data is diluted) The guidance/projections provided below are based on current expectations and are forward-looking. Reconciliations of EPS to FFO and Normalized FFO for Pages 6, 24 and 25 Expected Expected Expected Q2 2012 Q3 2012 Amounts Per Share Per Share Per Share Expected Earnings - Diluted (5) $ $ $0.80 to $0.84 $2.93 to $2.98 Add: Expected depreciation expense Less: Expected net gain on sales (5) ) ) Expected FFO - Diluted (1) (3) 0.87 to 0.91 3.10 to 3.15 Asset impairment and valuation allowances - Property acquisition costs and write-off of pursuit costs (other expenses) Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) ) ) - Other miscellaneous non-comparable items Expected Normalized FFO - Diluted (2) (3) $ $ $0.70 to $0.74 $2.73 to $2.78 Definitions and Footnotes for Pages 6, 24 and 25 The National Association of Real Estate Investment Trusts ("NAREIT") defines funds from operations ("FFO") (April 2002 White Paper) as net income (computed in accordance with accounting principles generally accepted in the United States ("GAAP")), excluding gains (or losses) from sales and impairment write-downs of depreciable operating properties, plus depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures. Adjustments for unconsolidated partnerships and joint ventures will be calculated to reflect funds from operations on the same basis. The April 2002 White Paper states that gain or loss on sales of property is excluded from FFO for previously depreciated operating properties only. Once the Company commences the conversion of apartment units to condominiums, it simultaneously discontinues depreciation of such property. Normalized funds from operations ("Normalized FFO") begins with FFO and excludes: • the impact of any expenses relating to non-operating asset impairment and valuation allowances; • property acquisition and other transaction costs related to mergers and acquisitions and pursuit cost write-offs (other expenses); • gains and losses from early debt extinguishment, including prepayment penalties, preferred share redemptions and the cost related to the implied option value of non-cash convertible debt discounts; • gains and losses on the sales of non-operating assets, including gains and losses from land parcel and condominium sales, net of the effect of income tax benefits or expenses; and • other miscellaneous non-comparable items. The Company believes that FFO and FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company, because they are recognized measures of performance by the real estate industry and by excluding gains or losses related to dispositions of depreciable property and excluding real estate depreciation (which can vary among owners of identical assets in similar condition based on historical cost accounting and useful life estimates), FFO and FFO available to Common Shares and Units can help compare the operating performance of a company's real estate between periods or as compared to different companies. The company also believes that Normalized FFO and Normalized FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company because they allow investors to compare the company's operating performance to its performance in prior reporting periods and to the operating performance of other real estate companies without the effect of items that by their nature are not comparable from period to period and tend to obscure the Company's actual operating results. FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units do not represent net income, net income available to Common Shares or net cash flows from operating activities in accordance with GAAP. Therefore, FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units should not be exclusively considered as alternatives to net income, net income available to Common Shares or net cash flows from operating activities as determined by GAAP or as a measure of liquidity. The Company's calculation of FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units may differ from other real estate companies due to, among other items, variations in cost capitalization policies for capital expenditures and, accordingly, may not be comparable to such other real estate companies. FFO available to Common Shares and Units and Normalized FFO available to Common Shares and Units are calculated on a basis consistent with net income available to Common Shares and reflects adjustments to net income for preferred distributions and premiums on redemption of preferred shares in accordance with accounting principles generally accepted in the United States. The equity positions of various individuals and entities that contributed their properties to the Operating Partnership in exchange for OP Units are collectively referred to as the "Noncontrolling Interests - Operating Partnership". Subject to certain restrictions, the Noncontrolling Interests - Operating Partnership may exchange their OP Units for Common Shares on a one-for-one basis. Earnings represents net income per share calculated in accordance with accounting principles generally accepted in the United States. Expected earnings is calculated on a basis consistent with actual earnings. Due to the uncertain timing and extent of property dispositions and the resulting gains/losses on sales, actual earnings could differ materially from expected earnings. Same Store NOI Reconciliation for Page 10 The following tables present reconciliations of operating income per the consolidated statements of operations to NOI for the June YTD 2012 and the Second Quarter 2012 Same Store Properties: Six Months Ended June 30, Quarter Ended June 30, Operating income $ Adjustments: Non-same store operating results ) Fee and asset management revenue ) Fee and asset management expense Depreciation General and administrative Same store NOI $ CONTACT: Equity Residential Marty McKenna, (312) 928-1901
